Filed 8/17/20 P. v. King CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                      B303801

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. NA059030)
           v.

 ROLAND RICHARD KING,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Judith L. Meyer, Judge. Affirmed.

     Adrian K. Panton, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                    ____________________
       We review this appeal under People v. Wende (1979) 25
Cal.3d 436 (Wende). We affirm. Code citations are to the Penal
Code.
       A September 29, 2004 information charged Roland King
with 50 counts of robbery under section 211 and three counts of
attempted robbery under sections 664 and 211. On March 24,
2005, the trial court sentenced King to 34 years. The appellate
record does not include details of the underlying crimes or trial
court proceedings.
       On November 18, 2019, King filed a motion under section
3051 and People v. Franklin (2016) 63 Cal.4th 261 (Franklin). He
requested the trial court take judicial notice of documents
attached to the motion—a mitigation report and a psychological
evaluation—and forward them to the California Department of
Corrections to use in a mandated youth offender parole hearing.
       Defense counsel represented King at the November 21,
2019 Franklin hearing. King’s presence was waived. The trial
court admitted the documents into evidence and ordered them
forwarded to the California Department of Corrections.
       King filed a notice of appeal on December 30, 2019. He
appealed from the trial court’s November 21, 2019 order, but
stated his basis for appealing was a “Resentencing Error.”
       We appointed counsel to represent King. On June 23, 2020,
counsel filed a Wende brief raising no issues and asking this court
to review the record independently. Counsel advised King he had
30 days to file a supplemental brief.
       King filed a supplemental brief on July 6, 2020. In this
brief, he raised an argument unrelated to the order from which
he appealed. He contended the trial court misspoke when it
sentenced him to 34 years in 2005. This claim has nothing to do




                                2
with the trial court’s November 21, 2019 order admitting
evidence and completing proceedings under Franklin. King thus
did not raise any arguable issues for reversal on appeal.
      We have reviewed the entire record and are satisfied King’s
counsel fully complied with his responsibilities. There are no
arguable issues for reversal on appeal. (See Wende, supra, 25
Cal.3d at p. 441.)
                          DISPOSITION
      The order is affirmed.



                                         WILEY, J.

We concur:



             GRIMES, Acting P. J.




             STRATTON, J.




                                3